STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  June 9, 2015
              Plaintiff-Appellee,

v                                                                 No. 319954
                                                                  Oakland Circuit Court
STEVEN LEE MOSS,                                                  LC No. 2013-244474-FC

              Defendant-Appellant.


Before: JANSEN, P.J., and SAWYER and FORT HOOD, JJ.


PER CURIAM.

       Following a bench trial, defendant was convicted of possession with intent to deliver
1,000 or more grams of cocaine, MCL 333.7401(2)(a)(i), and possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced defendant to
15 to 45 years’ imprisonment for the drug conviction, and a consecutive two-year term of
imprisonment for the felony-firearm conviction. He appeals as of right. We affirm.

        Defendant’s convictions arise from his purchase of 10 kilograms of cocaine from a police
undercover informant. After learning that defendant was interested in acquiring a large amount
of cocaine and after conducting preliminary surveillance of defendant’s activities, the police
arranged for defendant to meet their informant. In addition to the police testimony, the
prosecution presented evidence of video and audio recordings capturing the meetings and
telephone conversations between defendant and the informant. The first meeting, on November
6, 2012, lasted approximately 30 minutes and defendant agreed to purchase 10 kilograms of
cocaine. At their next meeting on November 7, 2012, defendant and the informant discussed the
drug deal, and defendant unsuccessfully attempted to persuade the informant to increase the
purchase amount to 40 kilograms. In a restaurant parking lot, the informant showed defendant
10 kilograms of cocaine that were hidden in a compartment of an undercover police van.
Defendant was instructed to contact the informant if he wanted to consummate the deal.
Defendant contacted the informant on November 8, 2012, and they agreed to meet at a
restaurant. They then agreed to transact the drug deal on November 9, 2012, which was when
defendant believed he would have all the purchase money. Defendant unsuccessfully attempted
to convince the informant to complete the transaction at defendant’s house. Defendant also
discussed his desire for future transactions with the informant. On November 9, 2012, defendant
and the informant met in the parking lot of a Home Depot store, as planned. The informant was

                                              -1-
accompanied by another undercover officer who drove the van containing the drugs, and
defendant also brought an associate with him.1 After defendant showed that he had the purchase
money, which was in a suitcase in his car, the men walked to the undercover van where
defendant was again shown the product. Defendant took possession of the van keys, got in the
driver’s seat, and turned on the ignition before the police remotely disabled the van. Defendant
fled the vehicle on foot, but was arrested after a brief chase.

                                       I. ENTRAPMENT

        Defendant argues that the trial court erred in denying his motion to dismiss on the basis
of entrapment. We disagree. We review de novo the trial court’s determination whether the
police entrapped a defendant, but review the trial court’s findings of fact for clear error. People
v Vansickle, 303 Mich. App. 111, 114-115; 842 NW2d 289 (2013). A finding of fact is clearly
erroneous if this Court is left with a firm conviction that the trial court made a mistake. Id. at
115.

        Defendant has the burden of proving the defense of entrapment by a preponderance of the
evidence. People v Johnson, 466 Mich. 491, 498; 647 NW2d 480 (2002); People v Akhmedov,
297 Mich. App. 745, 752; 825 NW2d 688 (2012). “Entrapment occurs if (1) the police engage in
impermissible conduct that would induce an otherwise law-abiding person to commit a crime in
similar circumstances or (2) the police engage in conduct so reprehensible that the court cannot
tolerate it.” Vansickle, 303 Mich. App. at 115 (citation omitted). The police do not engage in
entrapment by merely providing a defendant with the opportunity to commit the crime. Johnson,
466 Mich. at 498. In determining whether defendant was impermissibly induced by the police to
commit criminal activity, this Court should consider the following factors:

               (1) whether there existed appeals to the defendant’s sympathy as a friend,
       (2) whether the defendant had been known to commit the crime with which he
       was charged, (3) whether there were any long time lapses between the
       investigation and the arrest, (4) whether there existed any inducements that would
       make the commission of a crime unusually attractive to a hypothetical law-
       abiding citizen, (5) whether there were offers of excessive consideration or other
       enticement, (6) whether there was a guarantee that the acts alleged as crimes were
       not illegal, (7) whether, and to what extent, any government pressure existed, (8)
       whether there existed sexual favors, (9) whether there were any threats of arrest,
       (10) whether there existed any government procedures that tended to escalate the
       criminal culpability of the defendant, (11) whether there was police control over
       any informant, and (12) whether the investigation was targeted. [Id. at 498-499.]

       Defendant argues that the police entrapped him by exploiting his friendship with Michael
Bennett, who introduced him to the paid police informant, Diego. Defendant’s friendship


1
  The associate, Lamar Kendrick, was also charged for his participation in the transaction. He
pleaded guilty to conspiracy to deliver 1,000 or more grams of cocaine, MCL 750.157a, and
possession with intent to deliver 1,000 or more grams of cocaine.


                                                -2-
exploitation claim is two-fold: (1) that Bennett appealed to defendant’s sympathy, claiming to
be in danger because he owed people money, and (2) that because of their friendship, Bennett
knew that defendant was vulnerable because he was in danger of losing his West Bloomfield
home, and Bennett used that information to pressure defendant into participating in drug
trafficking. We agree with the trial court that the record does not support defendant’s claim that
he was unduly pressured into purchasing the drugs or that he was an unwilling participant.

        Defendant is correct in his argument that entrapment occurs when “investigative
enforcement measures extend beyond a tolerable level when by design the government uses
continued pressure [or] appeals to friendship or sympathy[.] People v Jamieson, 436 Mich. 61,
89; 461 NW2d 884 (1990). However, defendant’s arguments are inconsistent with the evidence
presented at the entrapment hearing. Initially, defendant overstates the depth of his friendship
with Bennett as indicated by the evidence. According to defendant’s testimony, he originally
talked to Bennett, whom defendant believed was imprisoned for a drug offense, on the telephone
while Bennett was in federal prison with defendant’s cousin; they met “face to face” in April
2011. As the trial court aptly observed, defendant’s testimony indicated that he had only
sporadic and limited contact with Bennett from April 2011 until Bennett introduced defendant to
Diego in November 2012. During that period, Bennett would often stop by defendant’s rental
properties, they would have brief meetings, and they left the rental properties on occasion and ate
together. Bennett had never been to defendant’s primary residence, and defendant did not know
where Bennett lived or much about his upbringing. Defendant described Bennett as an
“acquaintance and borderline friend.” An acquaintance relationship is not sufficient to support a
defendant’s claim of entrapment. People v Juillet, 439 Mich. 34, 66-67; 475 NW2d 786 (1991).
In addition, defendant’s testimony that he ultimately agreed to participate in the drug transaction
because he needed the money to save his West Bloomfield residence suggests that he was not
motivated because of his friendship with Bennett, but by his own opportunity for profit.

        Regarding Bennett’s alleged relentless pressuring, defendant testified that Bennett
approached him about obtaining drugs in April 2012, and continuously pressured him until he
finally agreed in November 2012. Defendant explained that Bennett first broached the subject
by asking a general question about where to obtain drugs to a group of people who were at one
of defendant’s rental properties. Thereafter, Bennett continued to ask defendant about
participating in a drug deal whenever he stopped by defendant’s properties. As the trial court
relevantly observed, defendant “didn’t have to tell Mr. Bennett where [he] was located when Mr.
Bennett would call and want to see him, especially after the discussions of—of dealing in drugs
came about.” Defendant’s own testimony established that he chose to expose himself to the
allegedly drug-dealing Bennett, “a borderline friend,” which belies his claim that he was under
unwanted, persistent pressure to participate in a drug deal.

        Furthermore, after agreeing to participate in the drug deal, defendant met Bennett and
Diego at a restaurant and discussed the drug transaction. Notably, defendant brought more than
$230,000 for the drug deal (while, according to defendant, Bennett contributed $39,000), Bennett
left shortly after introducing defendant to Diego, and Bennett did not attend any further meetings
between defendant and Diego. In the recorded interactions that followed, defendant was
observed and heard discussing the purity of the drugs with Diego, being shown drugs in a hidden
compartment in a van, seeking to purchase a greater quantity, contacting Diego, and inviting
Diego to transact the drug deal at defendant’s residence. A special agent for the Drug

                                                -3-
Enforcement Administration, who observed the interactions, testified that defendant did not
appear to be nervous during the meetings and phone conversations, and it did not appear that this
was defendant’s first time being involved in a drug transaction. The evidence further showed
that defendant voluntarily met with Diego, acted of his own free will, and was never threatened.
Consequently, the record does not support defendant’s claim that, through an informant, the
police placed undue pressure on him to buy drugs. It supports the trial court’s finding that
defendant was a willing participant.

        Defendant’s suggestion that his opportunity to save his primary residence was a sufficient
inducement to commit the crime also lacks merit. Defendant testified that the drug deal would
provide him an additional $90,000 to help save his primary residence. The evidence disclosed,
however, that defendant owned numerous rental properties, including a hall and several rental
houses, but he claimed to be unaware of any of the values of those properties. He admitted that,
for various reasons, he did not put any of those properties up for sale. Moreover, as the trial
court found, “if his sole purpose was to keep his house from being foreclosed upon, one wonders
why he couldn’t work with the bank with a substantial payment [more than $230,000] toward his
mortgage to save his home.” Defendant and a witness also testified that defendant gave the
witness a substantial amount of money to invest in a shrimp business during this period that he
was in danger of losing his house.

        In sum, defendant failed to establish by a preponderance of the evidence that either
Bennett or Diego placed excessive pressure on him, that Bennett made a sufficient emotional
plea to induce him to engage in the criminal activity, or that a friendship between defendant and
Bennett was otherwise exploited to induce defendant to commit the crime. Further, no excessive
consideration was provided to defendant. The police actions were insufficient to induce or
instigate an otherwise unwilling average person, similarly situated to defendant, to commit the
crime. Rather, the facts indicate that defendant was simply offered an opportunity to commit the
crime, which is insufficient to support a finding of entrapment. Johnson, 466 Mich. at 498.
Consequently, the trial court did not clearly err in finding that defendant was not entrapped.

                       II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant next argues that the trial court erred by denying his motion for a new trial
based on ineffective assistance of counsel. Defendant argues that defense counsel was
ineffective for recommending that defendant waive his right to a jury trial. We disagree.

        We review a trial court’s decision on a motion for a new trial for an abuse of discretion.
People v Cress, 468 Mich. 678, 691; 664 NW2d 174 (2003). A claim alleging ineffective
assistance of counsel presents a mixed question of law and fact. People v LeBlanc, 465 Mich.
575, 579; 640 NW2d 246 (2002). Questions of law are reviewed de novo, and a trial court’s
findings of fact, if any, are reviewed for clear error. Id. To establish ineffective assistance of
counsel, defendant first must show that counsel’s performance was below an objective standard
of reasonableness. People v Armstrong, 490 Mich. 281, 289-290; 806 NW2d 676 (2011).
Second, defendant must show that, but for counsel’s deficient performance, it is reasonably
probable that the result of the proceeding would have been different. Id. at 290.



                                               -4-
        A criminal defendant has the ultimate authority to make certain fundamental decisions
regarding his case, including the decision whether to waive a jury. Jones v Barnes, 463 U.S. 745,
751; 103 S. Ct. 3308; 77 L. Ed. 2d 987 (1983). The record shows that defendant’s jury waiver
complied with MCR 6.402(B), and was knowing and voluntary. Defendant acknowledged
during the Ginther2 hearing that he was questioned about his decision to waive a jury to ensure
that it was a voluntary decision. Defense counsel testified that he explained “exactly” what a
jury waiver meant to defendant. The colloquy between defendant and defense counsel during the
waiver proceeding reveals that defendant understood his right to a jury trial, including the
difference between a bench and jury trial, and voluntarily waived that right. Specifically,
defendant acknowledged his understanding that, by waiving his right to a jury, “the Judge will be
the fact finder and will make all the findings necessary[.]” Thus, the record belies defendant’s
claim that he would not have waived his right to a jury had he known that it meant that the trial
court would be the trier of fact.

        The decision to recommend a jury or bench trial is within the purview of trial strategy,
People v Davenport (After Remand), 286 Mich. App. 191, 197; 779 NW2d 257 (2009), which this
Court does not second-guess. People v Russell, 297 Mich. App. 707, 716; 825 NW2d 623 (2012).
Defendant claims, however, that defense counsel’s advice was improperly based on his lack of
preparedness to proceed to trial. Defendant testified that on the first day of the entrapment
hearing, defense counsel told him that he was “get[ting] a bench trial” because counsel was not
prepared to proceed to trial immediately after the entrapment hearing and needed to “buy [] more
time.” In contrast, defense counsel testified that he had strategic reasons for recommending a
bench trial and, had trial started immediately, he “would have been prepared for the trial.”
Counsel explained that he and defendant had discussed that there was only one defense to the
charges, which was entrapment, and that the entrapment issue could not be argued at trial.
Counsel advised defendant that if he did not prevail at the entrapment hearing, defendant should
immediately appeal the decision. A stipulated-fact bench trial was the most expeditious in that
regard, especially given that “the prosecution had obviously overwhelming evidence” against
defendant. In counsel’s opinion, it “would have been a bit of a charade and a waste of time to
impanel and go through a jury[.]” According to defense counsel, defendant understood that he
lacked any other defense, knew that he would likely be convicted at trial, agreed with counsel’s
strategy, and never expressed any dissatisfaction with counsel’s representation.

        As the trial court below observed, resolution of this claim depended on how the court
resolved the conflicting accounts of defense counsel and defendant. The trial court determined
that defendant was not credible. This Court gives deference to a trial court’s superior ability to
judge the credibility of witnesses who appeared before it. People v Farrow, 461 Mich. 202, 209;
600 NW2d 634 (1999). Moreover, as the trial court observed, other aspects of the record
supported defense counsel’s testimony. The parties’ testimony discloses that defense counsel,
who was defendant’s fifth attorney, agreed to represent defendant with full knowledge that a trial
was imminent. Although trial was forthcoming, both the prosecutor and defense counsel advised
the court that, at the time of the entrapment hearing, neither had information that the trial was


2
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                               -5-
scheduled to immediately follow the entrapment hearing. Therefore, defense counsel would not
have had any reason to make that representation to defendant. In addition, upon filing his
appearance, defense counsel requested and was granted an adjournment to prepare for the
entrapment hearing. As the trial court noted, the record reveals that defense counsel was present
and prepared for the three-day entrapment hearing and much of the same evidence and testimony
from the entrapment hearing presumably would be presented at trial. In light of this record, and
affording deference to the trial court’s superior ability to evaluate credibility, we reject
defendant’s claim that he agreed to forego his right to a jury trial because defense counsel told
defendant that he was not prepared to proceed with a jury trial. Rather, the decision was a
tactical choice, which this Court will not second-guess. Russell, 297 Mich. App. at 716.

        Defendant complains that by recommending a bench trial, defense counsel improvidently
allowed defendant’s testimony at the entrapment hearing, wherein defendant admitted his
involvement in the drug offense, to be available to the same judge who tried the case. Contrary
to what defendant argues, however, defense counsel did not stipulate to the admission of
defendant’s testimony at trial, and the record discloses that it was not admitted or considered at
trial. The trial court expressly stated that it did not consider defendant’s entrapment hearing
testimony at trial, and that its determination of defendant’s guilt was based solely on the
testimony, facts, and exhibits that were admitted at the trial. The trial court also recognized the
prohibition against considering a defendant’s testimony at an entrapment hearing as substantive
evidence. In a bench trial, it is presumed that the trial court can ignore inadmissible evidence
when rendering its decision. People v Taylor, 245 Mich. App. 293, 305; 628 NW2d 55 (2001)
(citation omitted). A review of the trial court’s findings of fact and conclusions of law at the
bench trial establishes that defendant’s entrapment hearing testimony did not affect the trial
court’s verdict, which instead was clearly based on the evidence properly presented at trial.

        In sum, under the circumstances, defense counsel’s decision to recommend a bench trial
was within the purview of trial strategy, Davenport (After Remand), 286 Mich. App. at 197, and
did not fall below an objective standard of reasonableness, Armstrong, 490 Mich. at 289-290.
“The fact that trial counsel’s strategy may not have worked does not constitute ineffective
assistance of counsel.” People v Stewart (On Remand), 219 Mich. App. 38, 42; 555 NW2d 715
(1996).

                          III. SCORING OF OFFENSE VARIABLES

         Lastly, defendant argues that the trial court improperly scored OV 14 and OV 19 of the
sentencing guidelines. Again, we disagree. When reviewing a trial court’s scoring decision, the
trial court’s “factual determinations are reviewed for clear error and must be supported by a
preponderance of the evidence.” People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).
“Whether the facts, as found, are adequate to satisfy the scoring conditions prescribed by statute,
i.e., the application of the facts to the law, is a question of statutory interpretation, which an
appellate court reviews de novo.” Id.

                                            A. OV 14

       MCL 777.44(1)(a) directs a score of 10 points if “[t]he offender was a leader in a
multiple offender situation.” The entire criminal transaction should be considered. MCL

                                                -6-
777.44(2)(a). The evidence indicates that defendant arranged a large drug transaction with a
police informant. Lamar Kendrick accompanied defendant to the prearranged location for the
buy. Kendrick remained in the car with the keys and the purchase money. Another person, Jay
Smith, was at defendant’s house, waiting for him to return with the drugs so that Smith could
purchase a portion. The evidence supports the trial court’s finding that more than one offender
was involved in this criminal episode, and that defendant, the person who negotiated the
transaction, was the leader. Therefore, the trial court did not err in assessing 10 points for OV
14.

                                            B. OV 19

        OV 19 must be scored at 10 points if “[t]he offender otherwise interfered with or
attempted to interfere with the administration of justice.” MCL 777.49. In assessing points
under OV 19, a court may consider the defendant’s conduct after the completion of the
sentencing offense. People v Smith, 488 Mich. 193, 200; 793 NW2d 666 (2010). A defendant
interferes with the administration of justice by “oppos[ing] so as to hamper, hinder, or obstruct
the act or process of administering judgment of individuals or causes by judicial process.”
People v Hershey, 303 Mich. App. 330, 343; 844 NW2d 127 (2013). This Court has specifically
recognized that a defendant’s conduct of “fleeing from police contrary to an order to freeze,” is
sufficient to support a score of 10 points under OV 19. Id. at 343-344.

        In this case, there was evidence that after defendant put the undercover van in reverse to
leave, a detective stopped the van with a remote control kill switch and pulled the police vehicle
behind the van. The detective and other officers were in fully marked police gear. Defendant
exited the vehicle and “attempted to run approximately twenty feet” into “a berm, a grassy area.”
The detective identified himself as a police officer, ordered defendant to the ground, pulled his
weapon, and “again ordered to the ground, which he finally complied.” (Emphasis added.)
Although defendant ultimately complied with the detective’s command to stop and get on the
ground, there was evidence that defendant initially disobeyed the directive, causing the detective
to pull his weapon and “again” order defendant to the ground. Given that defendant initially
disregarded a direct order from the police, a preponderance of the evidence supports that he
interfered with the administration of justice. Id. at 343-344. Accordingly, the trial court did not
err in assessing 10 points for OV 19.

       Affirmed.

                                                            /s/ Kathleen Jansen
                                                            /s/ David H. Sawyer
                                                            /s/ Karen M. Fort Hood




                                                -7-